DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 02/03/2021, none of the claims were amended nor cancelled, and no claims were newly introduced. Accordingly claims 1-19 are currently pending in the application.
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
Most relevant prior art of record is Sugiura (DE 10 2006 033693B4) hereinafter Sugiura.
Regarding claim 1, Sugiura teaches A package (100 in Figs. 1A and 1B) comprising: a package structure which defines inner surfaces delimiting an inner volume and outer surfaces directed towards an exterior of the package (11, 12, 12a and 130 create the cavity and the exterior in Fig. 1A), at least one acoustic sensor element disposed on at least one of the inner surfaces (112 in Fig. 1B, and 112a – 112d in Fig. 2), the at least one acoustic sensor element configured to convert acoustic waves arriving from the exterior of the package into electric signals representing acoustic information (“a receiving device (112, 112a-112h) for receiving the ultrasonic wave and converting the ultrasonic wave into an electrical signal,” in ¶[0008]); Sugiura further teaches the device further comprising a circuitry disposed on at least one of the inner surfaces of the package structure, wherein the circuitry is electrically connected to the at least one acoustic sensor element and the plurality of millimeter wave sensing elements to process the acoustic information and the reflected radar signals (11 in Figs 1A and 1B, 11 in Fig. 11 and “The housing 130 in the embodiment is the circuit board 11 on which the semiconductor substrate 10 is mounted, and a housing 12 on the circuit board 11 is attached, formed, and the transmitting element 111 and the receiving element 112 are electrical to the circuit board 11 connected.” in ¶[0032]),

The following is the reason for allowance of claim 1:
Sugiura alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a plurality of millimeter wave sensing elements disposed on at least one of the outer surfaces, to receive reflected radar signals from objects in the exterior of the package,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-15, claims are allowed for dependency on allowed claim 1.
Regarding claim 16, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 17, 
Most relevant prior art of record is Sugiura (DE 10 2006 033693B4) hereinafter Sugiura.
Sugiura as modified teaches all the limitations of claim 17 except the limitations wherein the method further comprises inserting liquid filling material in a void space between the further substrate and the substrate; and applying millimeter wave radar element(s) and external metal trace(s) to an external surface and/or external lateral surfaces of the further substrate.
The following is the reason for allowance of claim 17:
Sugiura alone or in combination with any other known prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises inserting liquid filling material in a void space between the further substrate and the substrate; and applying 
Therefore claim 17 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 18 and 19, claims are allowed for their dependency on allowed claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654